OFFICE     OF   THE    A-j-TORNEY        GENERAL        OF       TEXAS




       :.. : ,.~




”   -.,:.     :,‘.




                                                               88tlOl& Of thr, Oft108           in
                                                              l 0-a    0f aounty Aitt0rn0y.
            :.:..>:                                           lw Da r a itt~   th e b u a tl
                                                           l-to       the aomai8aliorr4?8'
                                                           8rn8 of aountt    Attorna~     to
                                                           y bat lt did not lIt.w tha
                                            88 Wid tbt8.       *II    ~4-4    in   thi8..COMt
                                            ~W88 *a884          th.
                                                                  lOU?t8
                                                                       h8W bald
                                            8Oa8titUtiOUd’            bt r.88011 Of tha f880
                                      ii88 Of COcUtr       AttO?naJ         W&8 8 8OA8titU-  ..
                                           fn -18        OOUEty     m.       COUlLtf     AttotJlO~
                      ha l
                         81lNBy8 ::k&E.d           tha     (LUth8       Of Di8triOt lad
                      COUAtJ   AttOrllOy,     DX’O86OtltiAc,         811 OriOltA8l 08808 iA
                      the Dlatriot, tbtlllty
                                          utd all tuatioa of the Feroe
                      COWt8.   MtChr  tbr pOOOp18 +Otcrd 8&8ill8t th. fe8
                      8y8tU thr 0OI8Eh@iOll~r8 a0-t    8Ot%h* 88&8?1*8 Of
                      the offlciil84a   th18 -8ouaty oa4sr Art. 3912 0, sao.
                      13, end thi8 OffiOa 18 A~~Op@TAtiA~     UAdOr ttd.8
                      statute.
                           "Cnder Art. 331 of     Civil Gtatutsn an
                                                         the
                      ilOOiOt~At W-6 a~FOlUtd, 8tlld OrtiUlO prOVidiA& tMUOA~
                      other thlnge that “at do80 ~111 they shrll hold ofrioam
.!OIlTeplcr Cerllrrls,pqe                2



        XaMk,y. tho o#slat.At to hold under the ~111 of
 -      the FdAOl~R~,  the i?OU4tyAttOrAOy. Al80 In
        this oonneotion I cite JOU Art. 326 q. Seo. 4
        :,and 6 sad hrt, 3902 of the Qlrll Std4lt~8. fa
        LhS 8DpOiAtilUJAtthe t!OUnty httOTA6r 6&/W        &tin-
        l.ml Dlatrlot AttOrn.~      m@de 8ppliO8tiOA to the
        ~llm1881OA6?8 hart     8Ottllla  Ollt,ttle prOD0S.d
        888i8tcmt8       A-     Wid    88hTy     aA      tha   hl?t   p88.4
        au order 00Afb8iA&! tha 8gpOiAt8rAt 00. the lp-
        plloation.

                   gQUX6TIOM~ CM         the Couuty Attorney &/or
        CSiosnd DirWiet  AttOTA*l WdU   tkW 8bOt0                        8tAtO-
        l8ntof f8Ota, by hi8 0~6 D8?8OA61 8OthA.   althoat
        then 8M8UAt Or 8pp?OVti Of th  0OMi881Oll~Tl &U?t
        OS UQ OthOr Ofii8i81, did86    8tI 8d8t8At  8d
        06~80 t&a p8pXtAt Of hi8 88x8~7 8tOppd?'


                  Ia your     18tt8?
                                 ot fuw               16,.1944,
                                                             ~talnln;    to the
MttQ8         IlrAtfOAsd iA IUIF lOtt8F           Of JAA8 15, YOA 8tst8;

                'ThU O?i&Bd    8DDli6atiCA aAd WdU       Of 8p-
        DOiAtEIIt do.8 IlOt 8d    OUt U&J dOiiAnit8 trrll   f02
        tha dUr8tbll   O? the 8~pOiat6lMt, the t.l'a ob
        ofrloa for thr prloolpel ~66 for l9C3 8ml 1944
        lltd tb   8pJJOiatlE8AtOi the 866i8t6At U68 A8dr OA
        J8tlw     lat. 1943..


                   mtlf8aIl COMtr        18 Ma    Of the OOUAtl88 OO.SJKUiA&f
ths 86th TUdiOi81 Di8tdOt                Of rU88          8nd 88id X?OUt# dO88
AOt hVa  8 Dl8trl8t AttOlmq.     a4 &OMt, JittoTtlS~       Of kUf=A
COWttr puf~trpr the dutiu   O? Dl8t?lOt mad ikW&y AttOTaq            88
ltatsd lJlyour 1.ett.r. It  ~i8'8DwT.t       i?OA th6 laAt8   8td8d
in YOUr lettar aad t&O 8t8tAt88   8DJd188b1r thUOt0 tbt          th.
6OA8tltUtiOA81 off108 Oi COUfltf  AttOrAry Wld tha COUAtr        At&Pm81
16 tha Off186 8nd tha OffiOUl8AtiOA8d irr rOtU in&~              6Ad 88
abow 8t@t&,   88id aOU$lt~dOa ,OOt h8VO 8 Dl8trlot AttOrA8f, AOr
doe8 it h-6 (L Qioinal Dirt&et     Attornuy.


                  ~fiUfpUn    dO?Mtt&8
                                    8 p0      8tbQ    Oi )s 308, 8OOOrdiAg
to the 19A,O?aIerd wA8U6.         Art. r Jib 8A4 JJlb-i VarnOn'8
Anaotatadcivil     btAtUt.8,   p@rkitA!; to th8 8 pOilI&XUIt Of aO@i8t-
0A88 t0 OOu Ot~  lttOFAy8    pa?iO?Uirig thu 6Ut f U Oi dl8triOt 8t-
Cornoy8.    lt till br not8d th8t the8a 8t8tUt68 ,6S6 AOt 8pp1106-
bh  to  Xau?mM   CoUaty   88 tha   popUlstiCA      Of  8uoh OOUAty  dOea A*
brlnc it nl'thln the b~6Oko~rontiond            in th6 fOrU&Oing 6t6tUt68.
YOU Stota tb6t M oadotent ~68 lp p OiJJtd             u a dOtar t. 331v.h.c       .
i!Orl.Toglor Carlifdc, rmga 3




‘I?liS     stetuta prorldtmr

                  -0Ounty attOrAay8     by OoMsnt      Of the Corn-
          6118810~~8’     Court,  8hm il haw parer to appoint in
          Writi      OAa Or IUWO b8818t6At8,       AOt t0 8XOad t&U,
          fOr their rO8D~OtlW        OOUAti*8 who 8tA.11 h8Ve the
          86me pamf8,       8uthO?it   and QU8liflOatlOAn     8u t&air
          prinolpd,      at rho86 wi n they 8hdl hold Ofiloe.
          Before QnterIAe upon the dUtia8 Of their OffiO68,
          they 8hall eaoh t8kr tha offlol~l oath, whioh
          8h&l ba MdOr8.d UDOA ahal? 8J?~OiAtMAt, vhIAh
          08th    and 8ppOiAtrUXt    8b1.l bo rooordsd 8Ad d@DO8itd
          iI the OOUAty 01Uk'8 OtfiO8.*

                      It   18   our        OpiniOO   t&t    when   8 COUlItY AttOrAOf      8~.
@At8         Ul   888i8t8At,          b.    aU8t   d0 80   AAda    th6 prOVl8lAA8  Of
hst.       8upru, and Art. 3%2, ~arAOA'8 hnnotatud Civil
          331,
St6tUt68.    &8t4d   another ml, tiUl a OOUD%J OttOMO    80.
point8 M 886i8t8AtB both d tba fOT4 Oin&ltIOia8 TIs% 331
and Art. 3902) auntb8 0oa8iQad       UI~ OOA8trU86 9ogeth.r. UA-
dar  the8t 6t6tUt88,   th@ 888i8t6At i6 AppOIAtti by the OC6lAty
attorny, with the ocm8ont a~4 8ppror63     of the Comi88I~nar8~
tour t,

             Censrilly 8pr6kh&!,      l dep u ty or aui8tsnt.      whose
tam 18 AOt fixed  by hW,   Mb    IdI0  18 AOt OppOiAtd        iOr Ulr
partioular tlms, WJ be raaora4 at will by tha offlou ap-
pointin& him, tiers them I8 no law r*strloting or impeIrlAg
his WthOrity t0 d0 80.

               Tha  088a or mlndley et al, V8. Mlorry,    246 6. w.,
681, OUA8truu      vaTfO~8 8t8tUte8 8pplIe8blO t0 tha lp p OiIIta                                OAt
Of a d8pUty pUblI0 rraigh8?, UILOAg Other thlAg8p hOld8, iA @ifOOt,
that 8IAOe thr ~AU ~0~1608 f0~ A0 p8?%1OUl8T dUratiOA Of th8
turn af a drpoty    poblio weigher, 8A 8ppOintILWt Or a d6pUtr  18
fCW      l tUll    ~8XtM8iV@         With   bh. t6Atu8  Of Offi            Of    the    WdgbU
who 8ppOhtad him,               ~11088    hh8 8ppOintWAt,18            rqroked     or   other-
till. AUllifid.

             The 8686 of lfoepor ve. &mart,   66 9. 1. 26 612,
oonstrulng Art. 2700, in commotion   with the other hrtlolrs
Cited IA 8d4 SW@, ho148 IA lr fa Ot1

                  -That the oountg mpsrlntondant,   not the county
            8ohool trustsem, la rsatd wlth the poor to eleot hi8
            anointant, frm which It rOlbU8    thnt ha nlons hso the
            rlrht to alooborga her..

                      Neither Art. 331 nor Art. 3902, Vernon's Annotated
    civil       Statutea, protide for aa7 partloular     duration of tha
    term       0r aaalaknt         attormq.
                                   oounty      Howavar, cm the armtrary,
    Art.     331, lupra, lxpreaaly    providaa  that usaaalaknt      oountt
    attorney     &all   hare the aam pwara,      authority    md puallflaa-
    tlma as their prlnclpal,        at whoa sill     thay ahall hold offloo.

                 xa riar of the rorego*   wttharitioa,it    ia our
    oplaia    tbet tha eo ua l  ttoraq OUI by hia om paraonnl aotlon,
                               ty
    v~It&out tha eonsent  or lp rota1 of tha Uomsiaaioa~ra    Court or
I   any othar   orf1oia1, la6aL Py dioabr a9 lr r la ta aootmty
                                                           t     attorny.
    It   ?(I    Our   hIrth8r      O&liOJl,     tb8t   it   8*8888Wf~        fCbUW8   th8t   Up&
    the ai88ii8d or ai80brt60of an lsslatant eaaaty attorney,hla
    ooxipenaetlon would be ltopprd, 8s 8 a&tar of law.
                         fitlola      326 q.,    Yamon~a Aaaotata6 Ulrll St8tutaa.
    ~aatlonsa         in your      letter wm      bald lnvali4 b7 tha Suprmm Court
    in the aana xvf HI11              Couaty    VI). Shap@ard,February 23, 19U.


                                                                Toura tar7     tm4,